Cheviot Financial Corp. Pro Forma Condensed Consolidated Statement of Financial Condition December 31, 2010 Cheviot First Financial Franklin Purchase Combined ASSETS Consolidated Consolidated Adjustments Pro Forma Cash and cash equivalents $ $ $ ) (1 ) $ Investment securities - Loans receivable - net ) (2 ) Real estate acquired through foreclosure - net ) (3 ) Office premises and equipment - at depreciated cost (4 ) Goodwill - - (5 ) Core deposit intangible - - (6 ) Other assets (7 ) Total assets $ $ $ ) $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits $ $ $ (8 ) $ Advances from the Federal Home Loan Bank (9
